NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       DEC 14 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CELAFOI DOLY,                                     No. 15-15779

              Petitioner - Appellant,              D.C. No. 1:14-cv-00522-LJO

    v.
                                                   MEMORANDUM*
 PAUL COPENHAVER,

              Respondent - Appellee.

                     Appeal from the United States District Court
                         for the Eastern District of California
                     Lawrence J. O’Neill, District Judge, Presiding

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

         Federal prisoner Celafoi Doly appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition challenging a prison

disciplinary hearing. We have jurisdiction under 28 U.S.C. § 1291. We review

the denial of a section 2241 petition de novo, see Tablada v. Thomas, 533 F.3d

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
800, 805 (9th Cir. 2008), and we affirm.

      Doly contends that the district court erred by failing to hold an evidentiary

hearing to determine whether two inmate affidavits, presented for the first time in

the district court, established that he did not commit the charged offense. Even

considering these affidavits, the record reflects that Doly’s disciplinary hearing

comported with due process and “some evidence” supports the disciplinary

officer’s findings. See Superintendent v. Hill, 472 U.S. 445, 455 (1985)

(requirements of due process are satisfied if “some evidence” supports disciplinary

decision); Wolff v. McDonnell, 418 U.S. 539, 563-71 (1974) (setting forth due

process requirements for prison disciplinary proceedings). Because the record

conclusively shows that Doly was not entitled to relief under section 2241, no

evidentiary hearing was required. See Anderson v. United States, 898 F.2d 751,

753 (9th Cir. 1990).

      AFFIRMED.




                                           2                                   15-15779